Citation Nr: 0307847	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  94-32 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for fracture of a right 
foot.  

2.  Entitlement to a rating in excess of 10 percent for 
fracture, left calcaneus.  

3.  Entitlement to a compensable evaluation for fracture of 
the right fifth metacarpal.  

4.  Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney
WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from May 1965 to May 
1969 and from June 1970 to January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations by the RO in 
North Little Rock, Arkansas.  This case was previously before 
the Board in October 2002.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, in this case none of the RO's post November 2000 
correspondence to the veteran as to these issues has included 
the required statutory notice, nor were the provisions ever 
considered.  Therefore, remand of this matter is required.  
The notice provided to the veteran must, in addition to 
stating the general provisions of the VCAA, specifically 
inform the veteran what evidence the RO will attempt to 
obtain on behalf of the veteran and what evidence the veteran 
is expected to obtain and provide the RO.  Quartuccio v. 
Principi, 16 Vet. App. at 187.

Moreover, the veteran states that his left foot and right 
hand disabilities are more severe than the current 
evaluations reflect.  The Board notes that he was last 
examined by the VA in 1997.  As a result, the current record 
is inadequate to render a fully informed decision on the 
issues without the benefit of medical expertise.  Thus, a 
remand to the RO for further evidentiary development is 
required in order to fulfill the statutory duty to assist.  
Green v. Derwinski, 1 Vet. App. 121 (1991).

Also, since the veteran has appealed the initial evaluations 
of the left foot and right hand, these issues are ones in 
which the possibility of staged ratings must be considered.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Separate 
ratings may be assigned for separate periods of time based on 
the facts found and all evidence relating to the veteran's 
disability from the initial grant of service connection must 
be considered. 

Finally, the issue of entitlement to TDIU is inextricably 
intertwined with the issues of entitlement to increased 
ratings for the left foot and right hand.  The Board finds 
that an opinion as to whether the veteran's service-connected 
disabilities impair his ability to perform substantially 
gainful employment should be included in the examination 
report.  

Accordingly, the case is therefore REMANDED to the RO for the 
following development:

1.  Provide a letter to the veteran, 
which specifically addresses the VCAA and 
its requirements of notice and 
assistance.  Specifically inform the 
veteran of the evidence already obtained 
and considered by the RO.  Also indicate 
which party is responsible for gathering 
which information.  

2.  The RO should obtain any additional 
VA or private treatment records 
pertaining to the veteran's service-
connected disabilities since 1997.  These 
records should include hospital reports, 
physician treatment notes, and any other 
records not previously made a part of the 
claims folders.  The veteran's assistance 
should be requested as needed in 
obtaining these records.  Complete copies 
of all records should be associated with 
the claims folder.

3.  Thereafter, the veteran is to be 
afforded VA orthopedic examination for 
the purpose of determining the severity 
of his service-connected left foot and 
right hand.  The veteran's claims folders 
are to be furnished to the examiner prior 
to any evaluation of the veteran for use 
in the study of this case.  Such 
examination is to include a review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and any and all diagnostic 
studies deemed warranted by the examiner.  
All applicable diagnoses must be fully 
set forth.  If the examiner is unable to 
render any finding or opinion requested, 
it should be so indicated on the record 
and the reasons therefore should be 
noted.  The factors upon which any 
medical opinion is based should be set 
forth for the record.  

4.  The orthopedic examiner should 
describe the limitation of motion, both 
active and passive, for the right hand 
and left foot and describe what 
constitutes normal range of motion.  The 
examiner should describe all 
manifestations of the disability to the 
veteran's right hand and left foot, to 
include how it affects all portions of 
the veteran's right hand and left foot.

5.  The orthopedic examiner should also 
ascertain whether the right hand and left 
foot exhibit weakened movement, excess 
fatigability or incoordination 
attributable to the service-connected 
disability, and, if feasible, any 
determination should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any pain, 
weakened movement, excess fatigability or 
incoordination.

6.  The orthopedic examiner should also 
identify whether there is present or 
absent objective signs of pain of the 
right hand and left foot attributable to 
the service connected disabilities and 
whether such pain, if any, could 
significantly limit functional ability 
during flare-ups or when the affected 
part is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups 
for the left foot and right hand.

7.  Thereafter, the RO should review the 
reports of the requested VA orthopedic 
examination to ensure that they comport 
with the Board 's request.  If any 
deficiency is noted, the RO should return 
the report(s) in question to the 
examiner(s) for correction of the 
deficiency.

8.  The RO should then readjudicate the 
issues of the veteran's entitlement to an 
initial rating in excess of 10 percent 
for the left foot and entitlement to an 
initial compensable rating for the right 
hand, on the basis of all the evidence of 
record and all governing legal authority, 
including the Veterans Claims Assistance 
Act of 2000 and its implementing 
regulations, as well as Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




